    Case: 1:20-cv-02475 Document #: 44 Filed: 03/22/21 Page 1 of 9 PageID #:273




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


STARSTONE INSURANCE SE,                  )
                                         )             Case No. 20 CV 2475
             Plaintiff,                  )
                                         )
             v.                          )             Judge John Robert Blakey
                                         )
CITY OF CHICAGO,                         )
                                         )
             Defendant.                  )


                    MEMORANDUM OPINION AND ORDER

      This is an insurance dispute concerning Plaintiff and Counterclaim-Defendant

Starstone Insurance’s coverage obligations under a “wrongful acts” policy it sold to

the Defendant and Counterclaim-Plaintiff, the City of Chicago (“the City”). The

parties dispute whether Starstone has an obligation to pay part of the City’s

settlement in a civil rights action brought against the City and its police officers.

Starstone filed a complaint seeking a declaratory judgment stating that it has “no

obligation to fund any portion of the City’s settlement. . . .” [1] at ¶ 24. The City then

brought a two-count counterclaim against Starstone, alleging breach of contract and

violation of section 155 of the Illinois Insurance Code. [22] at 11–14. Starstone moves

to dismiss the City’s Illinois Insurance Code claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). [25]. For the reasons stated below, this Court grants Starstone’s

motion.
     Case: 1:20-cv-02475 Document #: 44 Filed: 03/22/21 Page 2 of 9 PageID #:274




I.     The Counterclaim’s Allegations

       Jacques Rivera was convicted of murder in 1990. [22] at ¶ 6. Upon his release

in 2011, Rivera sued the City and multiple Chicago police officers for civil rights

violations under 42 U.S.C. § 1983. Id. at ¶ 7. After a trial, a jury awarded Rivera

$17 million in compensatory damages against the City and some of the officers, and

$175,000 in punitive damages against certain officers; additionally, because Rivera

prevailed, the trial court had the discretion to award him reasonable attorneys’ fees.

Id. The City appealed, and the case went to mediation in the Seventh Circuit. Id. at

¶ 8. Ultimately, the parties settled Rivera’s lawsuit for $18,750,000. Id. at ¶ 9.

       Starstone issued an excess liability insurance policy to the City covering the

period from December 31, 2010 to December 31, 2011. Id. at ¶ 10. The policy provided

$5,000,000 in indemnification coverage excess of the City’s $15,000,000 retained

limit. Id. Consistent (in its view) with this policy, the City informed Starstone that

it would pay its retained limit of $15,000,000 and requested that Starstone pay the

additional $3,750,000. Id. at ¶ 12. Starstone agreed to pay, but only if the City agreed

to provide Starstone with a right of recoupment. Id. The City refused, claiming the

policy did not expressly allow Starstone to condition payment on such a right. Id.

       With the parties at an impasse, Starstone sued, seeking a declaratory

judgment that it had “no obligation to fund any portion of the City’s settlement. . . .”

[1] at ¶ 24. The City answered the complaint and brought a two-count counterclaim

against Starstone. [22] at 11–14. Count I alleges that Starstone’s refusal to pay
      Case: 1:20-cv-02475 Document #: 44 Filed: 03/22/21 Page 3 of 9 PageID #:275




$3,750,000 towards the Rivera settlement constitutes a breach of contract. Id. at 11–

12. Count II alleges that Starstone’s conduct violates section 155 of the Illinois

Insurance Code, 215 ILCS 5/155. Id. at 12–14. In particular, the City alleges that

Starstone’s failure and refusal to pay $3,750,000 toward the Rivera Settlement was

“vexatious and unreasonable” because Starstone “had no reasonable basis in law or

fact to deny the City’s request for payment.” Id. at ¶ 24. The City also alleges that

Starstone’s attempt to condition its payment on receipt of an agreement from the City

to provide a right to recoupment was vexatious and unreasonable because it imposed

an extra-contractual term on the City in exchange for paying what the policy obliged

Starstone to pay. Id. at ¶ 25.

        Starstone moves to dismiss count II. [25].

II.     Legal Standard

        A motion to dismiss under Fed. R. Civ. P. 12(b)(6) “challenges the sufficiency

of the complaint for failure to state a claim upon which relief may be granted.” Gen.

Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1080 (7th Cir. 1997). A

counterclaim is subject to the same legal standard as a complaint. See Cozzi Iron &

Metal Inc. v. U.S. Office Equipment, Inc., 250 F.3d 570, 574 (7th Cir. 2001). Thus, in

deciding the motion, this Court must construe the counterclaim in the light most

favorable to the pleading party, accept as true all well-pleaded facts, and draw

reasonable inferences in the pleading party’s favor. Yeftich v. Navistar, Inc., 722 F.3d

911, 915 (7th Cir. 2013). The Court need not, however, accept statements of law. Id.
       Case: 1:20-cv-02475 Document #: 44 Filed: 03/22/21 Page 4 of 9 PageID #:276




         To survive a motion to dismiss, the pleading must contain “sufficient factual

matter” to state a facially plausible claim to relief. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

facially plausible where the plaintiff alleges sufficient facts for “the court to draw the

reasonable inference” that the defendant committed the alleged misconduct. Id.

III.     Analysis

         Starstone argues that this Court should dismiss the City’s section 155 claim

because the City’s allegations demonstrate a bona fide dispute concerning the policy.

[25] ¶ 4. The City responds that the question of whether there is a bona fide coverage

dispute is not the relevant issue at the motion to dismiss stage. [30] at 7–8. Rather,

the City met the pleading standard, it argues, by setting forth the factual basis for

the loss, laying out the relevant policy language, and alleging that Starstone

baselessly denied coverage. Id.

         Section 155 of the Illinois Insurance Code provides “an extracontractual

remedy to policy-holders whose insurer’s refusal to recognize liability and pay a claim

under a policy is vexatious and unreasonable.” Phillips v. Prudential Ins. Co. of Am.,

714 F.3d 1017, 1023 (7th Cir. 2013) (quoting Cramer v. Ins. Exch. Agency, 675 N.E.2d

897, 900 (Ill. 1996)).     Courts consider the totality of the circumstances when

determining if conduct merits section 155 sanctions. TKK USA, Inc. v. Safety Nat’l

Cas. Corp., 727 F.3d 782, 793 (7th Cir. 2013) (citing Statewide Ins. Co. v. Houston

Gen. Ins. Co., 920 N.E.2d 611, 624 (Ill. App. 2009)). Sanctions under section 155

require “evidence . . . that the insurer’s behavior was willful and without reasonable
    Case: 1:20-cv-02475 Document #: 44 Filed: 03/22/21 Page 5 of 9 PageID #:277




cause.” Citizens First Nat'l Bank v. Cincinnati Ins. Co., 200 F.3d 1102, 1110 (7th Cir.

2000). “[A]n insurer’s conduct is not vexatious and unreasonable if: (1) there is a bona

fide dispute concerning the scope and application of insurance coverage; (2) the

insurer asserts a legitimate policy defense; (3) the claim presents a genuine legal or

factual issue regarding coverage; or (4) the insurer takes a reasonable legal position

on an unsettled issue of law.” Id. (internal citations omitted).

      The City alleges that Starstone unreasonably and vexatiously conditioned its

payment of the $3,750,000 insurance claim on the City agreeing to an

extracontractual demand. [22] at 13, ¶ 25. But even viewed in the light most

favorable to the City, the City’s allegations fail to raise a facially plausible section

155 claim.   The existence of a bona fide dispute between the parties about the

insurance policy’s scope and application, and about Starstone’s ability to condition its

payment on potential recoupment, undermines the City’s claim that Starstone’s

behavior was vexatious and unreasonable.

      Based upon the language of the parties’ contract, this Court does not find

Starstone’s position unreasonable.      The policy obligates Starstone to pay “the

ultimate net loss, in excess of the retained limit, that the insured becomes legally

obligated to pay by reason of liability imposed by law or assumed under an insured

contract because of bodily injury or property damage arising out of an occurrence

during the Policy Period.” [22-2] at 6. The policy provides that the “defense of any

claim or suit to which this Policy applies is [the City’s] obligation” and requires the

City to “pay all costs of claim or suit investigation, litigation, and legal expenses
    Case: 1:20-cv-02475 Document #: 44 Filed: 03/22/21 Page 6 of 9 PageID #:278




which can be directly allocated to a specific claim or suit.” Id. at 7. The policy

absolves Starstone of any obligation “to assume charge of the investigation,

settlement or defense of any claim made, suit brought or proceeding instituted

against [the City].”   Id.   Based upon these provisions, Starstone acted neither

unreasonably nor vexatiously in attempting to avoid paying attorneys’ fees and costs.

      Nor does Starstone’s attempt to condition payment on a right to recoup

constitute vexatious or unreasonable conduct. An insurer does not act vexatiously or

unreasonably where it “takes a reasonable legal position on an unsettled issue of

law.” Citizens First Nat’l Bank, 200 F.3d at 1110 (internal citations omitted).

Whether insurers may condition indemnification on a right to recoup remains an open

legal question. Although the City’s argument that Starstone may not invoke a right

to recoup might hold sway had Starstone conditioned a defense on a right to recoup,

the argument fails as to indemnification.      Illinois law unequivocally prohibits

insurers from claiming an extracontractual right to recoup defense costs, even if the

insurer pays under a reservation of rights and a court later determines that no

defense was owed. Gen. Agents Ins. Co. of Am., Inc. v. Midwest Sporting Goods Co.,

828 N.E.2d 1092, 1104 (Ill. 2005). In General Agents, the Illinois Supreme Court

reasoned that allowing the insurer to reserve the right to recoup defense costs would

leave the insured with a Hobson’s choice between accepting the insurer’s condition or

losing its right to a defense. Gen. Agents, 828 N.E.2d at 1102. Thus, Insurance

companies may recoup defense costs only if the policy language explicitly provides for

that right. Id. But that rule does not apply in the indemnification context. “Once
    Case: 1:20-cv-02475 Document #: 44 Filed: 03/22/21 Page 7 of 9 PageID #:279




the insured has incurred liability as a result of the underlying claim, an insurer’s

duty to indemnify arises only if ‘the insured’s activity and the resulting loss or

damage actually fall within the . . . policy’s coverage.’” Allied Prop. & Cas. Ins. Co.,

850 F.3d at 847 (quoting Traveler’s Ins. Co. v. Eljer Mfg., Inc., 757 N.E.2d 481, 492

(Ill. 2001)). Although an insurer presents the choice between accepting the insurer’s

condition or losing its right to immediate indemnification, the insured does not

effectively waive its right to indemnification altogether if it declines the insurer’s

condition.   Rather, declining the condition simply delays payment pending

clarification on the policy language and applicable law.        Moreover, the Illinois

Supreme Court opined that insurers cannot reserve the right to recoup defense costs

because, by defending the underlying action, the insurer is actually protecting itself

from a future adverse judgment. Gen. Agents, 828 N.E.2d at 1103. In contrast,

indemnification totals are final at the time of the claim, so the insurer derives no

monetary benefit from paying the claim while reserving a right to recoupment.

Conditioning indemnification on a right to recoup is neither contrary to settled law,

nor unreasonable. Thus, the City’s claim that Starstone violated section 155 by

conditioning indemnification on recoupment fails.

      Moreover, under Illinois law, an insurer’s decision to deny coverage is not

vexatious and unreasonable if the challenged conduct arises from a bona fide dispute

concerning a policy’s scope or coverage. Citizens First Nat’l Bank, 200 F.3d at 1110

(internal citations omitted). Although the City does not plead the existence of a

genuine dispute between the parties concerning the insurance contract, reading the
    Case: 1:20-cv-02475 Document #: 44 Filed: 03/22/21 Page 8 of 9 PageID #:280




pleadings together with the insurance contract itself, which the City attached to its

answer and counterclaim, demonstrates such a dispute. As the City correctly notes,

this Court may not decide the merits of the parties’ dispute at this stage; but the City

must nonetheless present sufficient facts for this Court to plausibly conclude that

Starstone’s conduct did not stem from a bona fide dispute. Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). And it has failed to plead such facts.

      In fact, as the complaint and counterclaim make clear, there exists a bona fide

dispute between the parties as to whether Starstone may determine coverage by

apportioning the Rivera Settlement between covered liabilities and non-covered

costs. Compare [1] at ¶ 21 with [22] at ¶¶ 24–25. Starstone contends that the Rivera

Settlement included $5,600,000 in attorney’s fees, an uncovered expense category

under the insurance policy. [1] at ¶ 21–22; see [22-2] at § 5, ¶ W. Once the City

subtracts the attorney’s fees from the total settlement, the remaining coverable

settlement falls within the City’s retained limit.      [1] at ¶¶ 21–22.    The City’s

allegations are silent on the nature of the Rivera Settlement, and implicitly dispute

that the policy allows any apportionment between “the ultimate net loss” (covered)

and the “costs of claim or suit investigation, litigation, and legal expenses which can

be directly allocated to a specific claim or suit” (uncovered). [22] at ¶¶ 14–17, 24–25.

But based upon the plain language of the policy (attached to the counterclaim) an

argument in favor of such apportionment is not unreasonable (whether or not it

ultimately proves successful).
    Case: 1:20-cv-02475 Document #: 44 Filed: 03/22/21 Page 9 of 9 PageID #:281




      Based upon the parties’ bona fide policy interpretation dispute, and because

the right to recoup is not precluded in the indemnification context, the City cannot

plausibly allege that Starstone’s behavior was vexatious and unreasonable, as

required to win on its section 155 claim. Accordingly, the Court grants Starstone’s

motion to dismiss this claim.

IV. Conclusion

      For the reasons explained above, this Court grants Starstone’s motion [25] and

dismisses count II of the City’s counterclaim for failure to state a claim.

Dated: March 22, 2020                          Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge
